2. Situation in Bangladesh
The next item is the debate on six motions for resolutions on the situation in Bangladesh.
author. - (PL) Mr President, in connection with the disturbances in January 2007, the caretaker government in Bangladesh introduced a state of emergency, and on 11 June this year it passed a new regulation limiting human rights through an imprecise definition of a terrorist act.
In June there was a mass wave of arrests in Bangladesh, taking advantage of extraordinary powers enabling arrests to be made without a warrant when a link between the person being arrested and criminal offences can be presumed. In fact, the arrests concerned leaders, members and sympathisers of the two main opposition groups, the Awami League and the Bangladesh People's Party, who were refusing to cooperate with the government in organising general elections until their leaders were released from captivity. Today's incipient negotiations with the Awami League are cause for hope. The massive rise in food prices is threatening the stability of the country, however. Under these conditions, the elections planned for December are no guarantee that Bangladesh is setting off down the road of democracy.
We call on the Government of Bangladesh to lift the state of emergency and respect human rights, which will help to maintain democratic standards during the course of the elections. We call for the armed forces to be withdrawn from actions linked to the organisation of the elections.
author. - Mr President, as we know, Parliament has been concerned about the situation in Bangladesh for a considerable period of time. We supported calls for moves to ensure free and fair elections and we also supported the calls from civil society for revised and updated electoral registers to ensure that maximum participation would be possible within those elections.
I think it is important to say that we very much welcome the progress that has been made on that new electronic register. It is a major task which has been undertaken and indeed, if it is fulfilled in time and ensures that minority groups etc. are also included on it, this will really be an historic achievement by the Bangladeshi authorities. We know that the electoral register has also had a very positive effect already, certainly for a number of women from poorer families and backgrounds, who feel that at last they have an identity, that they can now borrow small amounts of money to set up their own businesses etc.
So there have been some positive moves. We also welcome recent action on war criminals and the action that the government, or at least some of it, has taken against corruption.
But we have major concerns about the role and activity of the continuing interim government and the state of emergency. There are some who have said that the state of emergency is a technical issue, as it were, to ensure that a government can at least continue beyond the caretaker period.
But whether one agrees with that or not, I think that what is happening with the state of emergency is really beginning to reflect a clear lack of checks and balances within the system there, particularly given the reports, as we have just been hearing, of mass arrests, the lack of due process, the allegations of torture, reports of extrajudicial killings, pressure on journalists and increasing violence against women.
So there is a clear need for the interim government to rein in the security forces, to cease the mass arrests and to proceed to either charge or release those people arrested and to ensure due process. Certainly this resolution reflects the wish which I think is there in Parliament to lift the state of emergency and to ensure that civil society can proceed to full, fair, free elections with the support of the European Union, at any rate in its electoral monitoring capacity.
author. - Mr President, Bangladesh is one of the poorest countries on the planet and one whose physical integrity has an expiry date since, if the curse of global warming is not stopped, much of the country will be submerged under the sea by 2050. The state of emergency, with all its anti-democratic manifestations - a state which was declared by the caretaker government set up in January 2007 amid violence in the run-up to the election - should have been lifted by now. All individuals held under emergency power rules should either be brought before a court of justice or be released.
Furthermore, the new anti-terrorist ordinance must be urgently brought into line with internationally accepted standards, safeguarding personal rights and freedoms. In addition, the country's armed forces must terminate their involvement in the political processes of the country and the forthcoming elections must be held in a climate of non-militarised political tranquility.
author. - (FI) Mr President, in the resolution which we have just adopted, the European Parliament demanded human rights for the people of India.
The situation in Bangladesh is very problematic. The whole country has been in a state of emergency for 18 months and there are no free elections on the horizon. Bangladesh is not a democratic state, but of course the world is full of undemocratic states and violations of democracy. Of all the undemocratic states only Zimbabwe has received the condemnation of the EU and the United States. The undemocratic nature of its elections can be freely criticised in the western media because the country has no oil. Oil is a protective buffer against condemnations of violations of democracy.
Bangladesh is not an oil state either. For that reason the media could highlight the situation in the country with the silent blessing of the oil-dependent ruling powers. Bangladesh has re-introduced the death penalty and following the declaration of the state of emergency 300 000 people were arrested on flimsy grounds, 12 000 of whom have died in the last month. Several of the people arrested in recent weeks were defenders of democracy, active local members of political parties and supporters of democracy whom the state and the government regard as criminals.
Terrorism is the word of the day in Bangladesh too, and is the guise for violations of human rights. Bangladesh is not a state based on the rule of law. Human rights violations are carried out there in the form of detentions of the most varied kinds, shortcomings in the defendant's rights of defence, and defects in both the publication of judgments and in the grounds on which they are based. The human rights enshrined in the constitution are not respected. For those reasons we call on Parliament to support the joint resolution demanding the immediate abrogation of the state of emergency and the holding of free elections in due course.
Mr President, the Ahmed transitional government must concentrate on its real goals: fighting corruption, making the country safe and creating the preconditions for elections to take place - in August at regional level and in December for the whole country. However, the elections must be conducted fairly, respect international conventions and give ethnic and religious minorities the opportunity to be involved, both passively and actively. Electoral observers, including from the European Union, should perform the necessary monitoring within the country.
Obviously, extremist attacks must be prevented. The new Counterterrorism Ordinance 2008, aimed at achieving this, must comply with international law, however. That is not yet the case. Currently, it is being used mainly to target people who are victims of political persecution. It is no wonder that Bangladesh is a place of fear, when human rights activists and citizens who express criticism are arbitrarily arrested.
Those arrested have a right to due process. The human rights organisation Odhikar has stated that information about mass arrests and maltreatment has been substantiated. As a member of the South Asian Association for Regional Cooperation (SAARC) delegation of the European Parliament, I have visited Bangladesh several times. Many Members here today were also present. In that moderate Islamic country, there are many in positions of responsibility who are favourably disposed. They are waiting desperately for input from outside, namely from the European Union - the Commission and the Council.
Mr President, I congratulate you on the decision you have just taken regarding quorums in the European Parliament. Mrs Gill, I wish we could keep all our urgencies alive and did not constantly have to say that they would be handled by the relevant committee. Mr Matsakis is absolutely right. One step further in this regard would be that suddenly there were no more intergroups. That would also be fatal, because committees cannot do this work.
We must make the most of the opportunity of having enough time, so that we no longer see the situation we now have, where the poor President has to use the gavel - because, in the future, we shall hopefully have twice as long to speak, so that the European Parliament will be known as the voice of human rights and can become stronger - and that takes time.
on behalf of the PSE Group. - Mr President, having chaired the Delegation for relations with the countries of South Asia and having visited Bangladesh, I would say that this is a fragile state which has faced more than its fair share of political, environmental, economic and social setbacks. However, when I was there I was impressed by the vibrant and free media and the determination of the people to overcome their difficulties.
I believe the focus of our relations with Bangladesh should be to support the democratic movements in the country and the establishment of rule of law, as well as helping to build democratic institutions. Whilst the EU has an important role in assisting Bangladesh to achieve these goals, this should be translated into constructive action towards assisting the country, not into trying to micromanage their problems.
I really welcome the announcement of elections scheduled for the third week of December this year and I call on the caretaker government to ensure that these elections will be free and fair, and to allow the Election Commission to continue with its road map.
I would like to address the points Mr Mann raised against me because I think it is not proper to take on points from the previous debate. I would say that, if we take our urgencies really seriously, Mr Mann should make sure that those people are here. The onus is on all of us to make sure that our colleagues are here because we have minority groups influencing how the European Parliament is viewed across the world. It is important when we have these debates that we keep that in mind: it is important to have urgencies, but get all your people here.
on behalf of the ALDE Group. - (PL) Mr President, in terms of population numbers, Bangladesh is the seventh largest country in the world, with a population in excess of 150 million. This is a country that achieved independence in 1971, but has suffered for 20 years under autocratic governments, which have very often been of a military nature. In 1991, however, something else began there. Democracy sprang up, and there was a 5% rise. The well-known company Goldman Sachs stated that Bangladesh was a country with a very promising future, as far as swift economic growth was concerned. Today we are looking at a massive regression, and there is a political crisis. The army has appeared in the streets. Moreover, the army would like to change the Constitution in order to introduce, as it puts it, its own form of democracy. We have heard this one before. We have had the opportunity to observe close up what this special form of democracy is all about. If this new form is to involve bringing the army into politics, my view is that it is a very bad direction to take.
on behalf of the UEN Group. - (PL) Mr President, the situation in Bangladesh has always been very serious, but especially so in the last 18 months - since the time when a state of emergency was introduced there. One effect of this has been, for example, to increase the number of death sentences, and more than 300 000 people have been arrested, a number of them having been tortured. The problem is that these repressions are showing no signs of weakening. Six weeks ago more than 12 000 people were arrested. All this is taking place against a dramatic economic background. Rice and basic foodstuff prices have risen by a third. There will probably also be a vast wave of emigration, which will reach 25 million in the next 40 years. This exodus will be caused by the floods that are highly likely as a result of rising water levels in the Bay of Bengal. This all points to one conclusion: Bangladesh is a country in which we must take an interest; we must give it support. We must also support economic and democratic change in that country - the poorest country in the world.
Mr President, under the emergency rule instigated in 2007, one can be imprisoned indefinitely without a court warrant on the grounds of reasonable suspicion of involvement in corruption-related activities. With the recent arrest of Motiur Rahman Nizami, the three main political party leaders of Bangladesh have now been apprehended on illusive charges of corruption.
Since March 2008 at least 12 000 persons have been arrested and denied the right to seek release on bail. The number involves hundreds of political party members, but business people and journalists have also fallen prey to this anti-corruption witch hunt.
With elections pending for December of this year, the key political leaders are unable to participate in dialogue, inhibiting the democratic process. Though the caretaker government denies allegations that these arrests are politically motivated, the strategic timing of these events is too coincidental to ignore.
The detainees should be charged lawfully on the basis of substantiated evidence or released immediately. Otherwise the outcome of the coming elections will be fraudulent and far from democratic.
(PL) Mr President, the problems in Bangladesh to which we have been drawing attention for some years now continue to remain unresolved. The world keeps hearing of more and more instances of human rights violations in that country. Since January 2007, Bangladesh has been in a state of emergency. The Anti-Terrorism Ordinance introduced on 11 June has placed additional restrictions on human rights, becoming another tool in the political battle. During the past 18 months 300 000 arrests have been made and the scope of application of the death penalty has been widened. Prisoners are subjected to torture and die in unexplained circumstances. The Bangladeshi authorities are not doing a lot to support the economy in the country, where food prices have risen by more than a third in recent months, and where a quarter of the territory is threatened by a constant risk of flooding and humanitarian disaster. An opportunity for change in the country is provided by free parliamentary elections preceded by a lifting of the state of emergency. It is essential for the caretaker government to guarantee freedom of the media in the pre-election period and the involvement of representatives of all the country's ethnic and religious minorities in the elections. The EU should restore as soon as possible its election observation mission in Bangladesh, and prior to that the European Commission's Office in Bangladesh must carefully monitor the political situation in the country and the status of observance of fundamental human rights.
(PL) Mr President, freedom and statehood in Bangladesh were secured and purchased at the cost of the lives of many millions of its citizens. This nation also suffers vast losses because of its situation and the lie of the land. It is beset by natural disasters. The country is overpopulated, with 1 040 people per square kilometre; it is not urbanised, and it has a very low income per head of population. This is a country that is difficult to govern because of illiteracy and a lack of roads and communications. It requires constant assistance from outside, not least in the creation of an effective democratic system, which is an important and difficult problem in Islamic countries. Consideration of effective forms of assistance is a very important matter, with a view to Bangladesh not being run by totalitarian governments. I support the resolution. A discussion on the subject of democracy may stimulate positive action on the part of Parliament.
(PL) Mr President, Bangladesh's caretaker government, supported by the army, is arresting thousands of people, among them members of the opposition. They are held in captivity for months on end without being charged with anything. This is being done under the pretence of a fight against corruption and terrorism. The government is also persecuting the independent media and allowing the practice of torture. This situation is taking place in a country that is in the vanguard of the world's poorest and most densely populated countries. Against this background it has to be stated with concern that the European Union is attributing too little importance to the problems of Bangladesh. This must change. A good opportunity for this should be provided by the parliamentary elections that have been announced for the end of the year. The European Commission and the Council should most definitely play a more active role in getting the state of emergency lifted and putting an end to human rights violations. The EU should apply special pressure particularly to the forthcoming elections and carry out careful monitoring of both the preparations for and the holding of these elections.
(DE) Mr President, the European Union has a major interest in democratic conditions and respect for human rights in Bangladesh. I also join the call for free and fair elections and the lifting of emergency measures in the near future. Clearly, there cannot be any democratic debate in a climate of fear and intimidation.
We make our demands to the caretaker government, that is true, but we must also point out that the political powers that be in Bangladesh also have a rather uncultured style, and that things do not happen peacefully, but very violently, particularly during election campaigns. Election campaigns are invariably used to intimidate minorities. Thus our message is directed to all the actors, primarily to the government, but also to the parties.
Nevertheless, Mr President, I respect your decision, but I should just like to point out that our Rules of Procedure state that, 'If the vote shows that the quorum is not present, the vote shall be placed on the agenda of the next sitting.' (Rule 149(3)). I should hope that such votes take place not with 30 Members present, but 600, which is always the case for midday votes.
(LT) Bangladesh is one of the poorest countries in the world. It is also one of the most densely populated countries in the world. Bangladesh is the country at greatest risk from climate change. Lastly, this country is one of the least democratic.
I have enumerated four problems, four threats, just one of which could bring even a flourishing country into submission. Therefore, in order to break this chain, democracy should be reinstated; even today's debates should lead in this direction.
Mr President, I am sorry that I have to take the floor again, but I must again reply to Mrs Gill. She has made the accusation that the discussion on Thursday afternoon and the resolutions are the result of the wishes of small minority groups. Can I say that this is disrespectful, unfair and unfounded. These resolutions are discussed extensively at meetings where representatives of all the groups - including the PSE Group - are present, one or two days prior to coming here on the Thursday afternoon. They are approved by the representatives of these groups, if they agree to their content, and then they are debated and voted upon.
So, if there is a problem with regard to the Socialist Group, it is not our concern. It is Mrs Gill's group's problem and concern. Perhaps they do not debate these issues sufficiently or in time, but it is her problem. As far as Thursday afternoon goes, it is exactly the opposite. It is not the minority groups. The PPE-DE Group has the majority on Thursday afternoon and it is what the PPE-DE Group wants that passes because they have the majority.
(PL) Mr President, it has become a practice of the European Parliament to consider instances of violations of human rights, democratic principles and the rule of law and to adopt appropriate resolutions in plenary. One of the things we are looking at today is the situation in Bangladesh, where the elections planned for 22 January 2007 did not take place and have been postponed until December 2008. This fact has exacerbated the situation, leading on the one hand to numerous socio-political protests and on the other to a tightening of legal regulations and a tougher response from government forces. The expressions terrorism, acts detrimental to goods and individuals and serious crimes are often used as grounds for arrests and court rulings. The state of unrest is being made worse by a food crisis, causing a rise in expenditure on food by as much as 60%. The problem is not one that can be resolved by the use of force - arrests, court rulings, incarcerations. What is needed is a reconciliation between the warring factions. Such a reconciliation could be brought about by democratic elections, so a resolution calling for them to be held makes sense and should be supported.
Before giving the floor to the Commission, I would like to respond to my friend Mr Leinen.
Jo, you were saying that if we did not vote this afternoon, the vote would take place next time. You would be right if it were not a vote on urgencies, because Rule 115(6) of our Rules of Procedure, according to the interpretation produced by the Committee on Constitutional Affairs that you chair, states very clearly that motions for resolutions on urgencies that cannot be dealt with within the time period allocated for the debate shall lapse. The same applies to motions for resolutions for which it has been established that the quorum is not present.
Therefore, for urgencies and urgencies alone, if it is established before the votes that a quorum is not present, the vote never takes place. It cannot be deferred; this is stated in Rule 115(6).
Member of the Commission. - Mr President, the parliamentary elections in December are indeed essential for securing sustainable democracy in Bangladesh. There is progress but much more progress is needed, especially in the field of human rights.
So far we assess largely positively the steps taken by the government to prepare for these elections as regards the electoral framework and dialogue with political parties. Technical preparations have made substantial progress.
Yet, since Bangladesh is under a state of emergency, we will be monitoring closely whether the progressive lifting of restrictions to the exercise of civil and political rights allows credible free and fair elections. Let me also make it clear that our engagement in the process, including the eventual redeployment of an electoral observation mission suspended in early 2007, will be linked to this commitment by the government.
We also share the concerns expressed in your resolution of 6 September last year as well as in your motions submitted by political groups for this debate today. Restrictions to the exercise of fundamental freedoms must be limited to what is strictly necessary to guarantee security.
The debate is closed.
The vote will take place at the end of the debates.
in writing. - Bangladesh is a large and strategic South Asian country with 153 million inhabitants and some 80 million registered electors, making it one of the world's largest democracies.
The caretaker government has now informed the EU and USA that it will proceed to democratic elections in December 2008, having successfully completed an electoral register which is robust against fraud. The military are now committed to withdrawing from policy-making. Ex-Prime Minister Sheikh Hasina has been released on humanitarian grounds. The emergency powers, which this resolution rightly wishes to see lifted, are still in place and need to go before the election. The large numbers arrested following the violence last year, which led to the state of emergency, need to be released or charged. Long-term EU observers should return as soon as possible to monitor the pre-election situation.
The EU is watching Bangladesh very carefully, given the concerns about the deteriorating human rights situation over the last few years and increasing Islamist radicalisation of its society, with an exodus of Hindus, Ahmadias and Christians, and the government's seeming abandonment of its successful model of a secular multiparty democracy. Bangladesh has the makings of a successful democracy in the Muslim world and the EU needs to strongly support this.